 1   CLARK S. STONE (SBN 202123)
     LAW OFFICES OF CLARK STONE
 2   PO Box 54269
     San Jose, California 95154
 3   Phone: (408) 621-4424
     Facsimile: (888) 496-5657
 4   Email: clark@clarkstonelaw.com

 5   Attorney for Plaintiff
     PALO ALTO MONTESSORI SCHOOL, INC.
 6

 7

 8                                   UNITED STATES DISTRICT COURT
 9                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
10

11
                                                          Case No.
12   PALO ALTO MONTESSORI SCHOOL, INC.,
     a California Corporation;                            COMPLAINT FOR FALSE
13                                                        DESIGNATION OF ORIGIN, UNFAIR
            Plaintiff,                                    COMPETITION, COMMON LAW
14   v.                                                   TRADEMARK INFRINGEMENT, AND
                                                          INJUNCTIVE RELIEF
15   STANFORD EDUCATION FOUNDATION,
     LLC, d/b/a/ PALO ALTO BILINGUAL                      DEMAND FOR JURY TRIAL
16   MONTESSORI ACADEMY, a California
     Limited Liability Company;
17
            Defendant.
18

19          Plaintiff PALO ALTO MONTESSORI SCHOOL, INC. (“Plaintiff”) complains and alleges
20   against STANFORD EDUCATION FOUNDATION, LLC, d/b/a/ PALO ALTO BILINGUAL
21   MONTESSORI ACADEMY, (“Defendant”) as follows:
22                                              THE PARTIES
23          1.      Plaintiff Palo Alto Montessori School, Inc. is a nonprofit corporation organized
24   under the laws of the State of California with its principal place of business at 575 Arastradero
25   Road, Palo Alto, California 94306. Plaintiff provides high quality preschool and early childhood
26   education services at its principal place of business.
27          2.      Defendant Stanford Education Foundation, LLC, d/b/a/ Palo Alto Bilingual
28   Montessori Academy, is a limited liability company organized under the laws of the State of
                                                       -1-
                         COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1   California with its principal place of business at 4232 El Camino Real, Palo Alto, California

 2   94306. Defendant provides preschool and early childhood education services at its principal place

 3   of business.

 4                                     JURISDICTION AND VENUE

 5           3.      This action arises under the federal trademark statute (the “Lanham Act”), 15

 6   U.S.C. § 1051, et seq., California’s unfair competition laws, California Business and Professions

 7   Code § 17200 et seq., and trademark infringement under California common law.

 8           4.      This Court has jurisdiction over the subject matter of this action under 15 U.S.C. §

 9   1121, and 28 U.S.C. §§ 1331, 1338, and 1367.

10           5.      This Court has personal jurisdiction over Defendant because Defendant is

11   organized under the laws of the State of California with its principal place of business in this

12   District at 4232 El Camino Real, Palo Alto, California 94306, and Defendant continuously and

13   systematically conducts, transacts and solicits business in this District.

14           6.      Venue is proper in this District under 28 U.S.C. § 1391 because Defendant is

15   subject to personal jurisdiction in this District and a substantial part of the events giving rise to the

16   claims alleged herein occurred in this District.

17                                    INTRADISTRICT ASSIGNMENT

18           7.      This is an Intellectual Property Action to be assigned on a District wide basis

19   pursuant to Civil L.R. 3-2(c).

20                                       FACTUAL BACKGROUND

21           8.      This is an action for federal unfair competition and false designation of origin

22   under the Lanham Act, 15 U.S.C. § 1125(a), California Business & Professions Code § 17200 et.

23   seq. and trademark infringement under California common law.

24           9.      Since 1977, Plaintiff has provided high quality preschool and early childhood

25   education services in Palo Alto, California by following the methods, principles and philosophy of

26   Maria Montessori at its principal place of business under the name “Palo Alto Montessori School”.

27           10.      As a result, Plaintiff has garnered a reputation for providing the highest quality

28   services and has educated thousands of youth over the past forty plus years.
                                                        -2-
                      COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1          11.     As a result of its reputation for quality, Plaintiff has achieved its longstanding

 2   status as an integral and contributing part of the preschool educational community. In fact, many

 3   identify Plaintiff as simply “Palo Alto Montessori.”

 4          12.     Plaintiff advertises its preschool and early childhood education facility and services

 5   in commerce online at the web pages located at https://www.pamontessori.com/. Approximately

 6   twenty percent of the applicants to Plaintiff’s school are located outside of California, including

 7   persons relocating to California who have become aware of the high quality of Plaintiff’s services.

 8          13.     Plaintiff is informed, and on that basis alleges, that Defendant first began directly

 9   competing with Plaintiff by providing preschool and early childhood education services in 2010,

10   at a facility located approximately two blocks from Plaintiff’s school in Palo Alto, California.

11          14.     Plaintiff is informed, and on that basis alleges, that since 2010 Defendant has

12   operated its competing preschool and early childhood education facility in Palo Alto under a

13   variety of names, including “Palo Alto Bilingual Montessori”, “Stanford Preschool Bilingual

14   Montessori”, “Palo Alto Montessori Academy” and, most recently, since approximately August

15   2019, “Palo Alto Bilingual Montessori Academy”.

16          15.     Plaintiff is informed, and on that basis alleges, that Defendant adopted the name

17   “Palo Alto Montessori Academy” for its preschool and early childhood education services and

18   facility on or about May 2018.

19          16.     As a result of Defendant’s use of the name “Palo Alto Montessori Academy” for its

20   competing preschool and early childhood education services, multiple instances of actual

21   consumer confusion have occurred due to the confusingly similar nature of Defendant’s name with

22   Plaintiff Palo Alto Montessori School.

23          17.     For example, parents of students and prospective students frequently make the

24   mistake that Plaintiff’s school is Defendant’s school, and vice versa. These parents and

25   prospective students have scheduled a tour or meeting at Plaintiff’s school but have mistakenly

26   gone to Defendant’s school instead.

27          18.     In addition, on multiple occasions a parent or individual has emailed Plaintiff when

28   they intended to email Defendant. On one occasion a job applicant inadvertently cc’d one of
                                                      -3-
                      COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1   Plaintiff’s email accounts to an email string regarding a position with Defendant, with neither the

 2   applicant nor Defendant’s staff noticing the error.

 3          19.     Defendant started holding itself out as “Palo Alto Bilingual Montessori Academy”

 4   on or about August 2019. However, this name change has failed to differentiate Defendant’s

 5   school from Plaintiff’s school and continues to cause confusion.

 6          20.     Recently, two individual sets of parents mistakenly came to Plaintiff’s school for a

 7   “tour” that they had arranged by contacting Defendant’s school.

 8          21.     On or about February 18, 2020, a job applicant for a position at Defendant’s school

 9   mistakenly showed up at Plaintiff’s school looking for “Palo Alto Montessori.”

10          22.     Moreover, Defendant’s use of the name “Palo Alto Montessori Academy” currently

11   continues and can be found on numerous other pages of Defendant’s web site, included the staff

12   bio page located at http://paloaltobilingualmontessoriacademy.com/our-staff/. On this page,

13   Defendant’s Director, Ms. Virginia Pulda, is listed as having the title “Director of Palo Alto

14   Montessori Academy, Head Teacher” and her accompanying bio further states that “Ms.

15   Virginia’s role at Palo Alto Montessori is as a preschool head teacher in Room 1…”

16          23.     Also on the staff web page at http://paloaltobilingualmontessoriacademy.com/our-

17   staff/, the bio for Ms. Sonia Arancibia includes the statement “We are excited to have her join Palo

18   Alto Montessori Academy starting this year.”

19          24.     Defendant also continues to confusingly hold itself out as “Palo Alto Montessori

20   Academy” on web pages located at http://paloaltobilingualmontessoriacademy.com/summer-

21   camp/; http://paloaltobilingualmontessoriacademy.com/mothers-day/; and

22   http://paloaltobilingualmontessoriacademy.com/our-statements/.

23          25.     Defendant maintains a Facebook page holding itself out at “Palo Alto Montessori

24   Academy” at https://www.facebook.com/pages/category/Education/Palo-Alto-Montessori-

25   Academy-196134561040672/

26          26.     In addition, Defendant continues to use the Internet domain

27   “paloaltomontessoriacademy.com” on its current web site, listing its contact email address as

28   info@paloaltomontessoriacademy.com on the web page located at
                                                      -4-
                      COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1   http://paloaltobilingualmontessoriacademy.com/contact-us/ and in an online form located at

 2   http://paloaltobilingualmontessoriacademy.com/wp-content/uploads/2019/07/1-Enrollment-

 3   Applicaiton-Step-1_New.pdf.

 4          27.     Defendant has also taken other intentional steps to cause consumer confusion

 5   between Defendant’s school and Plaintiff’s school. For example, a recent Google search engine

 6   search for “Palo Alto Montessori School” returned a paid advertisement for Defendant’s school.

 7          28.     Additionally, Defendant’s logo and building signage is confusing to consumers

 8   passing by on the street due to the logo’s relatively small size and inconspicuous nature compared

 9   to the words “Montessori Academy”.

10

11

12

13

14

15

16

17

18    Figure 1: Defendant's Logo and Building Signage         Figure 2: Defendant’s Logo and Building Signage

19

20          29.     Defendant has also copied Plaintiff’s signage identifying and directing consumers

21   to Plaintiff’s school, utilizing the same blue and white color scheme for the text and background

22   and using a similar red arrow to direct consumers to the school’s entrance:

23

24

25

26

27

28
                                                        -5-
                      COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1

 2

 3

 4

 5

 6

 7

 8
            Figure 3: Plaintiff’s Signage                            Figure 4: Defendant’s Signage
 9

10
            30.     The instances outlined above not only show that there is actual consumer
11
     confusion, but that Defendant is attempting to, and may actually be, profiting from Plaintiff’s
12
     name, reputation, and goodwill.
13
                                            FIRST CAUSE OF ACTION
14
                          Federal Unfair Competition and False Designation of Origin
15
                                               15 U.S.C. § 1125(a)
16
            31.     Plaintiff realleges and incorporates herein by reference each and every allegation
17
     set forth above.
18
            32.     Defendant has deliberately and willfully traded on Plaintiff’s longstanding and
19
     hard-earned goodwill in its name and marks and the reputation established by Plaintiff in
20
     connection with its preschool and early childhood education services, in order to confuse
21
     consumers as to the origin and sponsorship of Defendant’s school and services and to pass off
22
     their school and services in commerce as those of Plaintiff.
23
            33.     Defendant’s ongoing unauthorized and tortious conduct has also deprived and will
24
     continue to deprive Plaintiff of the ability to control the consumer perception of its school and
25
     services offered under Plaintiff’s marks, placing the valuable reputation and goodwill of Plaintiff
26
     in the hands of Defendant.
27
            34.     Defendant’s conduct has caused actual consumer confusion and is likely to
28
                                                       -6-
                        COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1   continue to cause consumer confusion, mistake or deception as to the affiliation, connection or

 2   association of Defendant and its preschool and early childhood education services, and as to the

 3   origin, sponsorship or approval of Defendant and its preschool and early childhood education

 4   services, in violation of Section 43 of the Lanham Act, 15 U.S.C. § 1125(a)(1).

 5          35.     Defendant had direct and full knowledge of Plaintiff’s prior use of and rights in its

 6   marks before the acts complained of herein and has continued to infringe Plaintiff’s rights even

 7   after being placed on notice of these rights by Plaintiff. The knowing, intentional and willful

 8   nature of Plaintiff’s acts set forth herein renders this an exceptional case under 15 U.S.C. §

 9   1117(a), entitling Plaintiff to recover (1) defendant’s profits; (2) any damages sustained by

10   Plaintiff; (3) treble damages; (4) the costs of the action; and (5) reasonable attorney’s fees.

11          36.     As a result of Defendant’s aforesaid conduct, Plaintiff has suffered commercial

12   damage, as well as the continuing loss of the goodwill and reputation established by Plaintiff in its

13   marks. This continuing loss of goodwill cannot be properly calculated and thus constitutes

14   irreparable harm and an injury for which Plaintiff has no adequate remedy at law. Plaintiff will

15   continue to suffer irreparable harm unless this Court enjoins Defendant’s conduct.

16                                     SECOND CAUSE OF ACTION

17                                            Unfair Competition

18                                  Cal. Bus. & Prof. Code § 17200 et seq.

19          37.     Plaintiff realleges and incorporates herein by reference each and every allegation

20   set forth above.

21          38.     Defendant’s conduct, described above, constitutes unlawful or fraudulent business

22   acts or practices and as such constitutes unfair competition under California Business &

23   Professions Code §§ 17200 et seq.

24          39.     Defendant’s conduct constitutes unlawful business acts or practices in that

25   Defendant has engaged in false designation of origin and unfair competition under Section 43(a)

26   of the Lanham Act, 15 U.S.C. § 1125(a)(1)(A).

27          40.     Defendant’s conduct constitutes fraudulent business acts or practices in that

28   Defendant’s false designation of origin, and unfair competition are likely to mislead or deceive,
                                                       -7-
                        COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1   and have in fact misled and deceived.

 2      41. As a direct and proximate result of Defendant’s wrongful conduct, Plaintiff has

 3   been, is now, and will be irreparably injured and damaged by Defendant’s aforementioned acts,

 4   and unless Defendant is enjoined by the Court, Plaintiff will suffer further harm to its name,

 5   reputation, and goodwill. This harm constitutes an injury for which Plaintiff has no adequate

 6   remedy at law.

 7         42.        Defendant has acted with full knowledge of Plaintiff’s rights and with the intention

 8   to usurp such rights and, therefore, the aforementioned acts are willful and intentional.

 9         43.        Defendant should be required to restore to Plaintiff any and all profits earned as a

10   result of its unlawful or fraudulent business acts or practices, or provide Plaintiff with any other

11   restitutionary relief as the Court deems appropriate.

12                                       THIRD CAUSE OF ACTION

13                                          Trademark Infringement

14                                          California Common Law

15          44.       Plaintiff realleges and incorporates herein by reference each and every allegation

16   set forth above.

17          45.       As a result of its use of the mark “Palo Alto Montessori School” in rendering its

18   preschool and early childhood education services in California, Plaintiff owns California common

19   law rights in the mark that date back to 1977.

20          46.       The acts and conduct of Defendant as alleged in this Complaint, and in particular in

21   using the names “Palo Alto Montessori Academy” and “Palo Alto Bilingual Montessori

22   Academy” in connection with Defendant’s competing preschool and early childhood education

23   services constitute trademark infringement under the common law of California.

24          47.       Defendant’s acts alleged herein have caused monetary damages to Plaintiff in an

25   amount to be proven at trial.

26          48.       Defendant’s acts have caused, and will continue to cause, irreparable injury to

27   Plaintiff and its business, reputation, and trademarks, unless and until Defendant is permanently

28   enjoined.
                                                        -8-
                        COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1           49.     Plaintiff has been, and will continue to be, damaged and irreparably harmed by the

 2   actions of Defendant, which will continue unless Defendant is enjoined by this Court. Plaintiff has

 3   no adequate remedy at law in that the amount of damage to Plaintiff’s business and reputation and

 4   the diminution of the goodwill of Plaintiff’s Marks are difficult to ascertain with specificity.

 5   Plaintiff is therefore entitled to injunctive relief.

 6                                           PRAYER FOR RELIEF

 7          WHEREFORE, Plaintiff requests the following relief:

 8           A.      That Plaintiff be granted permanent injunctive relief under 15 U.S.C. § 1051, et

 9   seq., California Business and Professions Code §17200, et seq., and the common law of

10   California; specifically, that Defendant and all of its respective officers, agents, servants,

11   representatives, employees, attorneys, parent and subsidiary corporations, assigns and successors

12   in interest, and all other persons acting in concert with it be permanently enjoined from (i) using

13   the names PALO ALTO MONTESSORI ACADEMY or PALO ALTO BILINGUAL

14   MONTESSORI ACADEMY, or any other mark or name confusingly similar to Plaintiff’s PALO

15   ALTO MONTESSORI SCHOOL in connection with providing, marketing, promoting,

16   advertising, selling, or distributing any products or services that compete with Plaintiff;

17           B.      That Defendant is ordered to file, within ten (10) days from entry of an injunction,

18   a declaration with this Court signed under penalty of perjury certifying the manner in which

19   Defendant has complied with the terms of the injunction;

20           C.      That Defendant is adjudged to have violated 15 U.S.C. § 1125(a) for unfairly

21   competing against Plaintiff by using a false designation of origin for Defendant’s infringing

22   services;

23           D.      That Defendant is adjudged to have unlawfully and unfairly competed against

24   Plaintiff under the laws of the State of California, Cal. Bus. & Prof. Code § 17200, et seq.;

25           E.      That Defendant is adjudged to have unlawfully and willfully committed trademark

26   infringement under California common law;

27           F.      That Plaintiff be awarded Defendant’s profits derived by reason of said acts, or as

28   determined by said accounting;
                                                             -9-
                       COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1          G.      That Plaintiff be awarded three times Defendants’ profits and three times of all

 2   Plaintiff’s damages, suffered as a result of Defendants’ willful, intentional, and deliberate acts in

 3   violation of the Lanham Act;

 4          H.      That Plaintiff be awarded Plaintiff’s costs, attorneys’ fees, and expenses in this suit

 5   under 15 U.S.C. § 1117;

 6           I.     That Plaintiff be awarded damages in an amount sufficient to compensate it for the

 7   damage caused by Defendants’ unfair competition under Cal. Bus. & Prof. Code § 17200, et seq;

 8          J.      That Plaintiff be granted prejudgment and post judgment interest;

 9          K.      That Plaintiff be granted costs associated with the prosecution of this action; and

10          L.      That Plaintiff be granted such further relief as the Court may deem just and

11   equitable.

12

13   DATED: February 27, 2020                       By      /s/ Clark S. Stone
                                                         LAW OFFICES OF CLARK STONE
14                                                       Clark S. Stone
                                                         Attorney for Plaintiff
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      -10-
                      COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
 1                                        DEMAND FOR JURY TRIAL

 2           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

 3   trial by jury of all issues so triable.

 4

 5   DATED: February 27, 2020                     By      /s/ Clark S. Stone
                                                       LAW OFFICES OF CLARK STONE
 6                                                     Clark S. Stone
                                                       Attorney for Plaintiff
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    -11-
                       COMPLAINT FOR FALSE DESIGNATION OF ORIGIN AND UNFAIR COMPETITION
